PER CURIAM.
In support of its counterclaim, appellee introduced several invoices for goods which it had shipped to appellant. For convenience, appellee’s vice president, through whom these invoices had been introduced, was asked to give their total. He testified that the invoices totalled $7,212.00, and judgment for the appellee was entered in that amount. Actually, the figure given by this witness was in error, because the invoices total $6,959.75. Accordingly, the judgment must be reduced to that amount.
Otherwise, the judgment is
AFFIRMED.
HOBSON, Acting C. J., and GRIMES and SCHEB, JJ., concur.